Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07-30-2020 has been entered. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-4 and 9-11 directed to inventions non-elected without traverse.  Accordingly, claims 1-4 and 9-11 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
	Claims 1-4 and 9-11 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 5, Applicant’s arguments dated 06-29-2020 are persuasive.  The closest prior art is Ohno ‘394 (US 2008/0236394 A1) and Cocchetto ‘054 (US 5,256,054).  Claim 5 requires that the moldable ceramic material for forming the outer peripheral cell wall does not receive a force toward a center of the honeycomb green body.  However in the die of Cocchetto ‘054, the slot forming the outer peripheral cell wall is required to be sloped at an angle “a” toward the center of the honeycomb green body being formed.  Cocchetto ‘054 states that only a majority of the moldable ceramic material for forming the outer peripheral cell wall flows parallel to the extrusion direction (see, e.g., column 565-column 6, line 40), and the flow would have a minor transverse component (see, e.g., column 4, lines 58-64).  Thus the angled slot of Cocchetto ‘054 would result in some degree of force toward a center of the honeycomb green body.  Ohno ‘394 does not provide any specifics regarding the extrusion die.  
Regarding claim 16, the closest prior art is Ohno ‘394 (US 2008/0236394 A1) and Cocchetto ‘054 (US 5,256,054).  Ohno ‘394 teaches extrusion molding a shape with an outer peripheral cell wall having an outer peripheral surface shape reflecting square lattice shapes of the cell walls for constituting an outermost periphery of a ceramic honeycomb body.  However, Ohno ‘394 only suggests such a ceramic honeycomb body as one outer piece that is combined with plural other honeycomb bodies to form a cylindrical ceramic honeycomb structure.  Thus the cylindrical ceramic honeycomb structure formed by the method of Ohno ‘394 would not consist of the singular ceramic honeycomb body and outer peripheral wall as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169.  The examiner can normally be reached on Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN SNELTING/Primary Examiner, Art Unit 1741